Citation Nr: 0841943	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1945 to June 1946.  
She died in mid-2004.  The appellant is the surviving niece 
of the veteran, as well as, the asserted executrix of her 
estate.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the appellant is afforded 
every possible consideration.

Initially, the Board notes that burial allowances are 
warranted at differing rates when certain conditions are met.  
If a veteran's death is the result of a service-connected 
disability, burial benefits in an amount not to exceed $2,000 
may be paid. 38 U.S.C.A. § 2307 (West 2002 & Supp. 20077); 38 
C.F.R. § 3.1600(a) (2008).  If a veteran's death is not the 
result of a service-connected disability, however, benefits 
currently in an amount not to exceed $300 may be granted if, 
at the time of death, the veteran was in receipt of pension 
or compensation.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

A review of the veteran's claims file reveals that at the 
time of her death, the veteran was service-connected for 
bilateral varicose veins, rated as 10 percent disabling, and 
status dermatitis, rated as 10 percent disabling.  She also 
had non-service-connected disabilities with a combined 100 
percent rating for pension purposes.  A Certificate of Death 
of record dated in January 2005 shows that the veteran died 
in a nursing home in mid-2004, however, the cause of death 
was not indicated.  Therefore, it is unclear by the evidence 
of record whether the veteran's death was the result of a 
service-connected disability.  As such, on remand, an effort 
should be made to verify the cause of the veteran's death.

Additionally, under 38 C.F.R. § 3.1601(a)(1), a claim for 
burial allowance may be executed by: (1) the funeral 
director, if the entire bill or any balance is unpaid; (2) 
the individual whose personal funds were used to pay burial, 
funeral, and transportation expenses; or (3) the executor or 
administrator of the estate of the veteran or the estate of 
the person who paid the expenses of the veteran's burial or 
provided such service.  If no executor or administrator has 
been appointed, then by some person acting for such estate 
who will make distribution of the burial allowance to the 
person or persons entitled under the laws governing the 
distribution of interstate estates in the State of the 
decedent's personal domicile. 

The appellant in this matter is the surviving niece of the 
veteran.  She asserts that she was the executrix of the 
veteran's estate.  In support of her assertion, in April 
2007, she submitted a copy of the Last Will And Testament of 
the veteran, dated in June 1973, in which she is named the 
executrix of the veteran's estate.  This evidence was 
received after a Statement of the Case was issued to the 
appellant in February 2007.  While this evidence was received 
by the RO, it is not apparent that is was considered as a 
Supplemental Statement of the Case was not issued addressing 
this additional evidence, as is required by 38 C.F.R. 
§ 19.31.  Moreover, while this evidence shows that in June 
1973, the veteran had designated the appellant as executrix 
of her estate, there is no evidence of record, such as 
letters of administration, to suggest that the appellant was 
ever, in fact, appointed executrix of the veteran's estate.  
On remand, the appellant should be contacted and requested to 
provide proof of appointment as executrix of the veteran's 
estate.

Finally, there appears to be a discrepancy as to who paid for 
the veteran's final burial expenses.  A claim was submitted 
by both the appellant and a funeral home.  When contacted, 
the funeral home indicated that final payment was made by a 
K. F., a professional guardian who allegedly had some type of 
power of attorney.  On remand, an audit should be conducted 
to determine who, in fact, incurred the appellant's final 
burial expenses, in what capacity, and in what amount.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take the appropriate 
measures to determine the cause of the 
veteran's death, to include obtaining any 
official death certificates not already of 
record, as well, as final medical 
treatment records of the veteran.

2.  The RO/AMC shall contact the appellant 
and request that she provide proof of 
appointment as executrix of the veteran's 
estate.

3.  The RO/AMC shall conduct an audit in 
order to determine who, in fact, incurred 
the appellant's final burial expenses, in 
what capacity, and in what amount.  In 
this endeavor, the funeral home, 
professional guardian, and appellant 
should all be contacted and requested to 
provide proof of payment for any burial 
expenses of the veteran.  An explanation 
of the authority under which any such 
payments were made should also be 
requested.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
appellant's claim, to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a Supplemental Statement of the Case. 

The appellant need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




